     Case 1:20-cv-00169-SHR-MCC Document 25 Filed 07/08/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AEGIS SECURITY INSURANCE :                 Civil No. 1:20-CV-0169
COMPANY,                 :
                         :
        Plaintiff,       :
                         :
         v.              :
                         :
VERTICON, INC. et al.,   :
                         :
        Defendants.      :                Judge Sylvia H. Rambo


                                  ORDER

      In accordance with the accompanying memorandum, it is hereby ORDERED

that Plaintiff Aegis Security Insurance Company’s motion to remand for lack of

subject matter jurisdiction (Doc. 13) is DENIED.

SO ORDERED.


                                           /s/ Sylvia H. Rambo
                                           SYLVIA H. RAMBO
                                           United States District Judge


Dated: July 8, 2020
